Citation Nr: 1447184	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial rating for diabetes mellitus, with hypertension and subjective complaints of blurred vision, rated as 20 percent disabling prior to June 17, 2010, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, February 1991 to March of 1991, and January 1992 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2014) and thereby established service connection for diabetes mellitus, effective September 1, 2006.  Subsequently, a September 2010 rating decision granted a staged increased disability rating of 40 percent for the Veteran's diabetes mellitus, with hypertension and subjective complaints of blurred vision, effective June 17, 2010.

This matter was previously before the Board in June 2013, when it was remanded to provide the Veteran a travel board hearing.  In August 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






REMAND

After a review of the record, the Board finds that further development is needed prior to adjudicating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In an August 2013 statement, the Veteran indicated that his condition worsened during the last six years.  Specifically, the Veteran noted that he had lost over 25 pounds and experienced blurred vision, headaches, and chest pain.  He noted that over the last 2 to 3 years his doctors prescribed large doses of several different medications without any improvement in his condition.  

The Board notes that the Veteran's most recent VA examination was in June 2010.  The examination report was silent for any indication that the Veteran experienced ketoacidosis or hypoglycemic reactions requiring hospitalization.  However, at his travel board hearing the Veteran testified that he had been hospitalized due to his diabetes mellitus in 2013.  Moreover, a September 2013 private treatment record noted that the Veteran may now have diabeteic kidney disease.  Based on the foregoing, the Board finds that the evidence of record suggests that the Veteran's diabetes mellitus may have worsened since his last VA examination.  Accordingly, a new examination is warranted to determine the current nature and severity of the Veteran's service-connected diabetes mellitus and any related complications.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from December 2009 to present from the VA medical center in Decatur, Georgia, and any associated outpatient clinics.  All attempts to obtain these records should be documented in the claims file.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in order to secure his updated private treatment records, to include records from Emory's Midtown hospital, formerly Emory Crawford Long Hospital.  If a release is obtained, the RO must make two (2) attempts to obtain any identified private records unless the response to the first request makes it clear that further requests would be futile.  If records are identified, but not obtained, the RO should (1) inform the Veteran of the records that could not be obtained, (2) inform the Veteran of the steps taken to obtain the records, (3) inform the Veteran that the claim will be adjudicated based on the evidence available, and (4) inform the Veteran that if he obtains and submits the records later, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current severity of his diabetes mellitus.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner should specifically address: 
a.  Whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and 

b.  Whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, including, but not limited to, hypertension, erectile dysfunction, peripheral neuropathy of the right lower extremity, and subjective complaints of blurred vision.  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



